Exhibit 10.3

COMMITMENT LETTER

May 7, 2014

Mr. Kris B. Tufto
President and CEO
Image Sensing Systems, Inc.
1600 West University Ave., Suite 500
St. Paul, MN 55104

 

 

Re:

$5,000,000.00 Revolving Line of Credit Loan

Dear Mr. Tufto:

Alliance Bank (the “Lender”) hereby agrees to make a loan (the “Loan”) to Image
Sensing Systems, Inc., a Minnesota corporation (the “Borrower”). The Loan shall
be a revolving line of credit loan in the original principal amount of
$5,000,000.00, and shall be utilized to provide the Borrower with working
capital.

The basic terms of the Loan, as set forth below, shall be contained in a
Promissory Note to be executed by the Borrower, payable to the order of the
Lender and dated the date of closing (the “Note”):

 

 

 

 

A.

LOAN AMOUNT: The sum of up to the amount of Five Million and no/100
($5,000,000.00) Dollars (the “Loan Amount”).

 

 

 

 

B.

INTEREST RATE: The rate of interest on the Note shall be a fixed rate equal to
three and ninety-five one hundredths percent (3.95%) per annum. Interest shall
be calculated on the basis of the actual number of days elapsed and a 360 day
year.

 

 

 

 

C.

PAYMENT SCHEDULE: The Note shall be payable in consecutive monthly installments
of all accrued interest to date of payment commencing thirty (30) days after the
date of the Note and continuing on the same day of each and every month
thereafter until one (1) year after the date of the Note, at which time the
entire unpaid principal balance plus accrued and unpaid interest shall be due
and payable in full (the “Maturity Date”).

 

 

 

 

D.

PREPAYMENT: The Note may be prepaid in whole or in part at any time without
penalty.


--------------------------------------------------------------------------------




 

 

 

 

E.

LATE CHARGE: If any installment or payment of principal, interest or otherwise
on or relating to the Note, including any final balloon installment or payment,
is not paid within ten (10) days of the due date thereof, the Borrower shall pay
to the Lender a late charge equal to five percent (5%) of the amount of such
installment or payment, including any final balloon installment or payment. The
Borrower acknowledges that the late payment fee is not imposed as a charge for
the use of money, but to permit the Lender to offset its administrative expenses
and other costs in dealing with loans not paid on time. The late payment fee
shall in no way be deemed an interest charge. This provision shall not be deemed
to excuse a late payment or be deemed a waiver of any other rights the Lender
may have, including the right to declare the entire unpaid principal and
interest immediately due and payable.

 

 

 

 

F.

RATE INCREASE: Upon the occurrence of and during the continuance of an Event of
Default (as defined in the Note), the rate of interest on the Note shall, at the
option of the Lender, automatically increase by five percent (5%) per annum. Any
increase in the rate of interest pursuant to this paragraph shall be in addition
to and not in lieu of any of the charges which become due pursuant to Paragraph
E above.

 

 

 

 

G.

ACCOUNT MAINTENANCE: Until such time as the Note is fully paid, the Borrower
shall maintain the Borrower’s primary operating accounts and all of the money
market accounts with the Lender or an affiliate of the Lender. If the Borrower
fails to maintain or cause to be maintained all such operating and money market
accounts with the Lender or an affiliate of the Lender, then such failure to
maintain or cause to maintain all such accounts shall constitute an Event of
Default. Notwithstanding anything to the contrary herein, at all times during
the term of the Loan, the funds in the Borrower’s money market account and
operating account must be maintained at a level sufficient to cover any advances
made under the Loan.

 

 

 

 

H.

APPLICATION OF PAYMENTS: All payments and prepayments shall, at the option of
the Lender, be applied first to any costs of collection, second to any late
charges, third to accrued interest on the Note, and lastly to principal and, in
the case of prepayments, to installments of principal in the inverse order of
their maturity. Anything to the contrary herein or in the Loan documentation to
follow notwithstanding, upon the occurrence of an Event of Default, the Lender
shall have the right to apply all future payments and prepayments in such manner
as the Lender shall solely determine.

 

 

 

 

I.

REVOLVING LINE OF CREDIT: The Note evidences a revolving line of credit loan
under which advances, payments and re-advances may be made from time to time up
to a maximum principal amount of $5,000,000.00. Subject to all further
conditions and restrictions set forth in the Loan documentation incident hereto,
the Borrower may borrow, repay and reborrow pursuant to the Note, as described
in the preceding sentence.

2

--------------------------------------------------------------------------------



The commitment of the Lender to make the Loan is based upon the financial and
other information furnished and representations made to the Lender by or on
behalf of the Borrower (as hereinafter defined), and said commitment is subject
to the truth and accuracy of said information and representations as of the date
of closing. In addition, the commitment of the Lender to make said Loan is
subject to certain conditions as specified below:

 

 

 

1.     SECURITY AGREEMENT: To secure repayment of the Note, the Lender shall
have received a Security Agreement (the “Security Agreement”) duly executed and
delivered by the Borrower granting to the Lender a first position security
interest (subject only to any existing security interests in favor of the
Lender) in and to all Assets of the Borrower, including, but not limited to, the
following (the “Collateral”): (a) all fixtures, equipment, vehicles and personal
property of every kind and nature whatsoever now owned or hereafter owned,
including all extensions, additions, improvements, betterments, renewals and
replacements of any of the foregoing; (b) all Accounts (including, but not
limited to, the Borrower’s operating accounts, money market accounts, and
interest reserve account [as hereinafter defined] maintained with the Lender),
Chattel Paper, Commercial Tort or other claims, and General Intangibles; (c) all
inventory now owned or hereafter owned; (d) all insurance, condemnation and
other products or proceeds of the foregoing. The Lender shall also have the
right to file such UCC Financing Statements with respect to the Security
Agreement as the Lender may require.

 

 

 

2.     CROSS COLLATERALIZATION: The Borrower agrees that any security interest
provided in Collateral hereunder, or any Collateral provided in connection with
any and all other indebtedness of Borrower to Lender, whether or not such
indebtedness is related by class or claim and whether or not contemplated by the
parties at the time of executing each evidence of indebtedness, shall act as
Collateral for all said indebtedness. This cross-collateralization provision
shall not apply to any Collateral that is/are household goods or a principal
dwelling.

 

 

 

3.     INTEREST RESERVE ACCOUNT: The Borrower agrees that, during the term of
the Loan and at the Lender’s sole option, an interest reserve account may be
established wherein $200,000.00 of the Loan amount shall be held in reserve for
a total of one year’s interest payments due on the Note. Until the Loan is fully
paid, the Lender shall have a first position security interest in all amounts
held within the interest reserve account.

 

 

 

4.     INSURANCE: The Lender shall have received evidence that the following
policies of insurance have been obtained and that the premiums for the current
policy year have been paid, plus timely proof of payment of yearly premiums
throughout the term of the Loan:

3

--------------------------------------------------------------------------------




 

 

 

 

 

(a)     Comprehensive General Public Liability Insurance, providing for limits
of coverage of not less than $1,000,000.00/$1,000,000.00 and naming the Lender
as an additional insured.

 

 

 

 

 

(b)     Hazard Insurance, with respect to the Collateral, insuring against loss
by fire, lightning, theft, vandalism, malicious mischief and other risks
customarily covered by a standard extended coverage endorsement, in an amount
not less than the full insurable value thereof and naming the Lender as
mortgagee and loss payee.

 

 

 

All such insurance shall be written by a company or companies acceptable to the
Lender licensed to do business in the State of Minnesota. Such policies of
insurance shall be subject to the approval of the Lender as to form, substance
and (except as expressly designated above) amount, and, without limiting the
generality of the foregoing, each such policy shall provide that the insurer
shall give the Lender at least thirty (30) days prior written notice of
cancellation, termination, amendment or non-renewal thereof. All such policies
shall be in an amount sufficient to prevent the insured from becoming a
co-insurer thereunder

 

 

 

5.     OPINION OF COUNSEL OF THE BORROWER: The Borrower acknowledges that the
Lender has recommended that the Borrower obtain legal counsel to represent it in
connection with the Loan. However, at the request of the Borrower, and due to
the Borrower’s sophistication with respect to transactions of this type, the
Lender has agreed to waive its customary requirement of an opinion of legal
counsel of the Borrower.

 

 

 

 

6.          APPROVAL AND PREPARATION OF DOCUMENTS: All documents and agreements
contemplated by this commitment shall be prepared and approved by, and all
matters incident hereto shall be acceptable to and approved by, the Lender’s
legal counsel.

 

 

 

7.     OTHER DOCUMENTS: The Borrower and any other appropriate party shall have
executed and delivered to the Lender such other documents, instruments and
agreements as the Lender may reasonably request.

 

 

 

8.     LOAN ORIGINATION FEE: The Lender shall have received an origination fee
in the amount of Ten Thousand and no/100 ($10,000.00) Dollars, which fee shall
be in addition to all other amounts which the Borrower is required to pay
hereunder, including, without limitation, reimbursement of the Lender for costs
and expenses pursuant to Paragraph 9 hereof

 

 

 

9.  EXPENSES: The Lender shall have been reimbursed by the Borrower for all
out-of-pocket costs and expenses incurred by the Lender in connection with this
Commitment Letter and the Loan transaction contemplated hereby, including,
without limitation, Loan brokerage fees, attorneys’ fees of $1,000.00 plus
out-of-pocket costs, closing charges, documentary or tax stamps, recording and
filing fees. These expenses shall be paid by the Borrower at the time of
closing. If the Loan does not close and as to expenses incurred after closing,
these expenses shall be paid by the Borrower upon the Lender’s demand.

4

--------------------------------------------------------------------------------




 

 

 

10.  FINANCIAL STATEMENTS: The Borrower shall have delivered to the Lender such
financial statements and other financial information/documentation as the Lender
may reasonably require before and during the term of the Loan, including
financial statements (on forms provided by the Lender) and Federal Income Tax
Returns. The foregoing financial information/documentation shall be provided to
the Lender in a timely manner as reasonably required by the Lender.

 

 

 

11.  AUTHORITY DOCUMENTS: The Lender shall have received a Certificate of Good
Standing from the Minnesota Secretary of State relative to the Borrower, and
such other authority documents relating to the Borrower as the Lender may
request.

 

 

 

12. RESOLUTION: The Lender shall have received a Resolution of the Board of
Directors of the Borrower authorizing the execution, delivery and performance of
this Commitment Letter, the Note, the Security Agreement, and any and all other
documents related thereto or required hereby.

 

 

 

13. PROCEEDINGS: Except as may be disclosed in writing by the Borrower to the
Lender, there shall, at the time of closing, be no action, proceeding or
investigation pending or threatened (or any basis therefor) which might
materially adversely affect the condition, business or prospect of the Borrower,
the Collateral, or any other properties or assets of the Borrower, or which
might adversely affect the ability of the Borrower to perform the Borrower’s
obligations under the Loan documentation.

 

 

 

14. NEGATIVE COVENANTS: The Borrower hereby covenants and agrees with the Lender
that so long as the Note remains unpaid, the Borrower, without the Lender’s
prior written consent, shall not: (a) sell, assign, transfer or otherwise convey
a majority or controlling interest in the Borrower whether in one transaction or
in a series of related transactions; (b) lease or sell all or substantially all
of the Borrower’s property or business to any other entity or entities, whether
in one transaction or in a series of related transactions; or (c) consolidate
with or merge the Borrower into or with any other entity or entities.
Notwithstanding the foregoing, the Lender will permit a sale, assignment,
transfer, conveyance, lease, consolidation or merger provided the Lender’s
Collateral position is not unduly impaired thereby.

5

--------------------------------------------------------------------------------




 

 

 

15.  NO ASSIGNMENT: This commitment is personal to the Borrower and may not be
assigned by the Borrower in whole or in part without the prior written consent
of the Lender.

 

 

 

16.  SECONDARY FINANCING: There shall be no additional financing by the Borrower
which is secured by a lien on the Collateral without the prior written consent
of the Lender.

 

 

 

17.  CROSS-DEFAULT: A default with respect to the Note shall also constitute a
default with respect to any other indebtedness or liability of the Borrower to
the Lender, whether any such other indebtedness is now existing or hereafter
existing, and a default with respect to any such other indebtedness or liability
of the Borrower to the Lender shall also constitute a default with respect to
the Note.

 

 

 

18.  EXPIRATION OF COMMITMENT: If the Loan transaction contemplated hereby has
not been consummated prior thereto, this Commitment Letter and the commitment of
the Lender hereunder shall expire May 15, 2014, unless extended in writing by
the Lender.

 

 

 

19.  THIRD PARTY LENDER AUTHORIZATION: The Borrower hereby authorizes the
Lender, its officers, employees, attorneys and agents to obtain from or provide
to, without further authorization from or notice to the Borrower, any and all
financial and banking information that the Lender may desire to obtain from or
provide to the Borrower’s third party lenders.

 

 

 

20.  THE BORROWER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY UNDER ANY ACTION OR
PROCEEDING ARISING DIRECTLY OR INDIRECTLY OUT OF THIS COMMITMENT LETTER, THE
LOAN TRANSACTION GENERALLY, AND ALL DOCUMENTS INCIDENT THERETO.

The Lender also understands, and by signing this commitment, the Borrower hereby
warrants and represents to the Lender that the following matters are true and
correct in all respects:

 

 

 

 

A.

Litigation. There is no action, suit or proceeding pending or threatened against
or affecting the Borrower which, if adversely determined, would have a material
adverse effect on the condition (financial or otherwise), properties or assets
of the Borrower or which would question the validity of this Commitment Letter
or any instrument, document or other agreement related thereto or required
thereby, or impair the ability of the Borrower to perform the Borrower’s
obligations hereunder or thereunder.

 

 

 

 

B.

Default. The Borrower is not in default of a material provision under any
material agreement, instrument, decree or order to which the Borrower is a party
or by which the Borrower or the Borrower’s property are bound or affected.

 

 

 

 

C.

Taxes. The Borrower has filed all tax returns required to be filed and has paid
all taxes shown thereon to be due, including interest and penalties, which are
not being contested in good faith and by appropriate proceedings, and has no
information or knowledge of any objections to or claims for additional taxes in
respect of federal or state income tax returns for prior years.

6

--------------------------------------------------------------------------------




 

 

 

 

D.

Judgments. There are no judgments outstanding or docketed against the Borrower.

If the foregoing terms, conditions and agreements are acceptable, then you
should see that a copy of this letter is executed by the Borrower and returned
to the Lender. Thereupon, this Commitment Letter will become a binding agreement
among the Borrower and the Lender in accordance with its terms.

Sincerely,

ALLIANCE BANK

 

 

 

By:

/s/ R. Scott Johnson

 

 

     R. Scott Johnson

 

 

     Its Vice President

 

CONFIRMED AND ACCEPTED TO BE EFFECTIVE THE 12TH DAY OF MAY, 2014.

BORROWER:

Image Sensing Systems, Inc.

 

 

 

By:

/s/ Kris B. Tufto

 

 

     Kris B. Tufto

 

 

     Its President and CEO

 

7

--------------------------------------------------------------------------------